Citation Nr: 0603483	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  02-19 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of a gunshot wound to the right shoulder, Muscle 
Group II, currently evaluated as 40 percent disabling. 

2.  Entitlement to a rating in excess of 40 percent for a 
residuals of a gunshot wound of the right pleural cavity, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter and his wife




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver Colorado, which, in pertinent part, denied 
entitlement to a rating in excess of 30 percent for residuals 
of a gunshot wound to the right shoulder, Muscle Group II, 
and entitlement to a rating in excess of 40 percent for a 
residuals of a gunshot wound of the right pleural cavity.  

During the pendency of this appeal, by a rating decision 
dated in December 2001, the RO increased the rating for the 
veteran's residuals of a gunshot wound to the right shoulder, 
Muscle Group II, to 40 percent, effective from August 17, 
2000 or the date of receipt of the claims on appeal.  
However, as a separate rating is possible under scheduler 
criteria, a higher rating is possible under extraschedular 
criteria, and the veteran has not withdrawn his claim, the 
issue of entitlement to a rating in excess of 40 percent for 
residuals of a gunshot wound to the right shoulder remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In October 2003 the Board REMANDED the claims to the RO for 
additional development, to include providing the veteran with 
VCAA notice.  That development has been completed and the 
case has been returned to the Board.  

This case was the subject of a May 2003 hearing before the 
undersigned Veterans Law Judge.

During this appeal, pursuant to an October 2003 Board 
decision, the RO granted a total (100 percent) disability 
rating based upon individual unemployability (TDIU), 
effective from August 17, 2000.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's residuals of a shell fragment wound of the 
right shoulder are manifested primarily by an impingement 
syndrome, arthritis, muscle wasting, pain, retained shell 
fragments, and limitation of motion of the major arm, 
consistent with a severe injury to Muscle Group II; the 
preponderance of the evidence is against a symptomatic scar 
and there is no objective evidence of marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities. 

3.  The veteran's service connected residuals of a gunshot 
wound of the right pleural cavity is manifested by a history 
of empyema with status post-resection of 2/3 of the right 
lung, retained shell fragments, dyspnea secondary to loss of 
lung volume, and a pulmonary function test result of an FEV-1 
predicted value of 55 percent

4.  The veteran's service connected residuals of a gunshot 
wound of the right pleural cavity are not manifested by an 
FEV-1 less than 40 percent predicted; an FEV-1/FVC less than 
40 percent; or a DLCO (SB) is less than 40 percent predicted; 
or maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension; (shown by echo or 
cardiac catheterization); or episodes of acute respiratory 
failure; or outpatient oxygen therapy is required; or active 
pleurisy with empyema.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation in excess of 40 
percent for residuals of a shell fragment wound of the right 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.10, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Codes, 
5003, 5201, 5302 (2005).

2.  The criteria for a 60 percent rating for residuals of a 
shell fragment wound of the pleural cavity, but no more than 
60 percent, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.10, 
Diagnostic Code 6845 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the October 2003 
Board remand, the RO rating decisions, the statement of the 
case and the supplemental statements of the case, issued in 
connection with the appellant's appeal have notified him of 
the evidence considered, the pertinent laws and regulations 
and the reasons his claims were denied.  In addition, 
correspondence from the RO sent to the appellant, to include 
the December 2004 letter, specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the appellant and VA in producing or 
obtaining that evidence or information.  That is, the 
appellant was notified and aware of the evidence needed to 
substantiate his claims for residuals of gunshot wounds to 
the right shoulder and right pleural cavity, the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
December 2004 letter, satisfied the notice requirements by: 
(1) informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  The December 2004 letter explicitly requested 
that he provide any evidence in his possession that pertained 
to his claim for residuals of gunshot wounds to the right 
shoulder and right pleural cavity.  Additionally, he was 
informed that it was his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government; this would necessarily include submitting any 
relevant evidence in his possession.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not provided prior to the issuance of the September 2000 
RO decision.  Nonetheless, pursuant to the October 2003 Board 
remand, the veteran was provided VCAA notice in December 
2004.  The Board finds that prior to the September 2000 RO 
decision and subsequently, the veteran has been presented 
opportunities to present any evidence in his possession or 
that he could obtain that would substantiate his claims for 
residuals of gunshot wounds to the right shoulder and right 
pleural cavity.  Thus, the Board finds that the veteran 
received VCAA notice at the required time in this case.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified and available relevant post-
service medical records.  The appellant has not made the RO 
or the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide his appeal.  

Additionally, as will be reflected in the analysis section of 
this decision, the VA examinations obtained by the RO, when 
viewed in conjunction with the lay and additional medical 
evidence associated with the claims file, is sufficient for a 
determination on the merits of the appellant's appeal.  See 
38 C.F.R. § 5103A(d).  The relevant post-service medical 
evidence includes reports of VA examinations, which were 
thorough in nature and included relevant adequate for rating 
purposes.  Under these circumstances, there is no further 
duty to provide another examination or medical opinion.  Id.  
The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's claim for residuals of a 
gunshot wound to the right shoulder, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case.  There has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Factual Background

The veteran was injured by a mortar shell in the right 
shoulder and in the pleural cavity simultaneously during 
service in Korea.  As a result of his injuries he was 
hospitalized and underwent partial removal of his lung.  By 
an RO rating decision dated in November 1953, the veteran was 
granted service connection for residuals of a gunshot wound 
to the right shoulder, Muscle Group II, and service 
connection for residuals of a gunshot wound of the right 
pleural cavity.  The veteran contends that these service-
connected disabilities are more disabling than are currently 
evaluated.
 
In August 2000 the veteran submitted a claim for increased 
ratings for residuals of a gunshot wound to the right 
shoulder and residuals of a gunshot wound of the right 
pleural cavity.  At a VA examination in October 2000, he gave 
a history of developing empyema and undergoing a thoracotomy 
as a result of his injuries.  The veteran complained of 
shortness of breath.  He also described experiencing spasms 
and a burning sensation in the shoulder and back without a 
precipitating factor.  The veteran related achiness in cold 
weather, as well as stiffness and weakness of the right arm 
as a result of the shoulder injury.  He complained of 
limitation of motion of the right arm.  On examination of the 
right shoulder the examiner found tenderness of the biceps 
tendon.  He noted that it was drooping compared to the left 
shoulder.  Forward elevation and abduction was painful and 
decreased by 0 to 130 degrees.  Internal and external 
rotations decreased to 0 to 70 degrees.  Repeat examination 
after exercises revealed increased pain over the biceps 
tendon.  Forward elevation and external rotations  decreased 
by 10 degrees, secondary to worsening pain.  The examiner 
observed fatigability but no incoordination.  An X-ray 
examination of the right shoulder revealed no abnormalities.  

At the August 2000 VA examination, the examiner found the 
lungs to be clear to auscultation.  Pulmonary function 
revealed a FEV-1 predicted value at 77 percent and forced 
vital capacity (FVC) predicted value of 64 percent.  The 
examiner opined that the veteran was capable of sedentary 
employment that would not entail prolonged strenuous use of 
his right upper extremity with breaks in between his work 
schedule.

In a November 2001 statement the veteran's physician stated 
that he had treated the veteran for several years and that 
his right shoulder condition was worsening.  He further noted 
that the veteran complained of right shoulder and arm 
weakness, along with right hand weakness due to the in-
service injury.  The clinician indicated that there was 
evidence of muscle wasting in the right arm.  

The veteran stated at his May 2003 Board hearing that his 
past occupations were raising and tending cattle, which 
included slinging lassoed ropes to catch cattle; and, after 
raising and tending cattle became too strenuous, a telephone 
repairman, which included lifting of heavy equipment and 
climbing telephone poles.  He testified he had not been able 
to work for several years.  (As noted in the introduction 
above, during this appeal, pursuant to an October 2003 Board 
decision, the RO granted a 100 percent rating based upon 
individual unemployability due to the veteran's service-
connected disabilities.)  There is a notation in an undated 
service medical record of treatment for his combat wounds 
indicating that the veteran was a cowboy. 

Post-service private treatment records dated in June 2003 
show pulmonary perfusion was normal and his lungs appeared 
clear.  There was mild flattening of the diaphragm.  There 
was pleural reaction in the inferolateral right hemithorax.  
The final assessment was old pleural reaction in the 
inferolateral right hemithorax and underlying chronic 
obstructive pulmonary disease.

A September 2005 VA examination report shows that the veteran 
reported shortness of breath worsening over the past 20 
years.  The examiner noted that he could climb one flight of 
stairs, could run 50 yards and walk 1 to 2 miles at a rate of 
2 miles per hour.  The veteran had no orthopnea or edema.  He 
did not smoke nor did he have a history of asthma, pulmonary 
embolus, congestive heart failure, or sarcoidosis.  On 
physical examination, the examiner found that breath sounds 
were absent in 2/3 of the veteran's back.  Respirations were 
12 at rest.  The lungs had no rales or wheezes and the heart 
sounds were normal.  X-rays of the right chest revealed 
irregular metallic densities consistent with shrapnel 
fragments projected in the posterior thorax on the lateral 
view.  The largest fragment was shown to be within the 
musculature with smaller ones projected slightly more 
anteriorly, possibly with the musculature, spine pleura or 
posterior lung.  The examiner diagnosed a shell fragment 
wound to the right pleural cavity resulting in empyema with 
status post-resection 2/3 of the right lung; and dyspnea 
secondary to loss of lung volume with restricted FVC.  The 
FEV-1, FEV-1/FVC and DLCO were found to be essentially 
normal, which reflected that the remaining lung tissues were 
healthy and functioning normally.  The veteran had a reduced 
FVC, slow vital capacity (SVC) and inspiratory capacity (IC).  
The examiner stated that the fairest way to rate his 
pulmonary dysfunction would be using the FVC rather than the 
FEV-1, FEV-1/FVC ration or DLCO.  The veteran's FEV-1 
predicted value was 55, FVC was 69 percent.  His SVC was 68 
percent.  

At the September 2005 VA examination the veteran reported 
that he had not had any hospitalizations or surgeries.  He 
complained of inability to lift his right arm overhead and 
being unable to sleep on the right shoulder at night.  The 
veteran  denied acute exacerbations in recent years.  The 
examiner observed that he had not had further trauma of the 
right shoulder after the in-service injury, nor any surgery 
or cortisone injections for his right shoulder.  On 
examination, the examiner indicated that there was tenderness 
in the right shoulder upon palpitation over the lateral 
deltoid area.  There was no atrophy of the shoulder gridle.  
Musculoskeletal strength was 5 out of 5.  The veteran's range 
of motion in the right shoulder was 0 to 100 degrees; 
abduction 0 to 75 degrees; internal and external rotations 
were 0 to 75 degrees.  He was able to perform the test 
motions against resistance of a 2 pound weight.  The distal 
sensory motor was intact.  There was no loss of motion on 
repeated testing due to painful motion, impaired endurance, 
weakness or incoordination.  The examiner diagnosed shell 
fragment wound of the right shoulder, with residual 
impingement syndrome; degenerative joint disease with 
limitations of motion with no additional losses of range of 
motion due to painful motion, weakness, fatigue, flares or 
impaired endurance.  

The examiner who performed that September 2005 VA examination 
noted that the veteran had 30x .5-cm scar that extended from 
the epigastrium to the pubic area.  The scar was flat, well-
healed, nontender and nonadherent.  The examiner also 
observed a 22x .5cm scar on the right back into the axilla.  
The scar was depressed.  He indicated that the scar was 
nontender.  The examiner found that there was adherence of 
the scar to the underlying skin.  Although the scar was 
depressed, he noted that it was stable and did not interfere 
with muscle  or nerve function.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Entitlement to a rating in excess of 40 percent for residuals 
of a gunshot wound to the right shoulder, Muscle Group II

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

In this case, the veteran's residuals of a shell fragment 
wound of the right shoulder are currently rated 40 percent 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5302, which 
applies to injuries involving Muscle Group II or the 
extrinsic muscles of the shoulder girdle.  The function of 
these muscles is the depression of the arm from vertical 
overhead to hanging at side (1, 2) and downward rotation of 
the scapula (3, 4).  Muscle Groups I and II act with Group 
III in forward and backward swing of arm.  It includes the 
extrinsic muscles of shoulder girdle: (1) Pectoralis major II 
(costosternal); (2) latissimus dorsi and teres major (teres 
major, although technically an intrinsic muscle, is included 
with latissimus dorsi); (3) pectoralis minor; and (4) 
rhomboid.  Under Diagnostic Code 5302, the maximum rating for 
a severe injury of the dominant arm is 40 percent.  38 C.F.R. 
§ 4.73, Diagnostic Code 5302.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  38 
C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell, or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  A history with regard to this type of injury 
should include service department evidence or other evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  38 C.F.R. § 
4.56(d)(2)(ii).  Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups as well as 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).  

The veteran's residuals of a shell fragment wound of the 
right shoulder are manifested primarily by an impingement 
syndrome, arthritis, muscle wasting, pain, retained shell 
fragments, and limitation of motion of the major arm, 
consistent with a severe injury to Muscle Group II.  However, 
the veteran's current 40 percent evaluation is the maximum 
scheduler rating for residuals of a gunshot wound to the 
right shoulder, Muscle Group II, under 38 C.F.R. § 4.73, 
Diagnostic Code 5302, for severe muscle damage.  

The Board has considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

In this regard, the Board recognizes that, upon examination 
in September 2005, the veteran was noted to have a 22 x .5cm 
scar on the right back into the axilla.  The scar was 
depressed and that there was adherence to the underlying 
skin.  However, the examiner indicated that the scar was 
nontender, stable and did not interfere with muscle or nerve 
function. 

Scars are contemplated under 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805.  The medical evidence of record shows that 
the veteran's scar was not disfiguring and that it was 
measured as being 22 x .5cm scar on the right back into the 
axilla.  The Board also notes that the scar is located in one 
anatomical area and not on the face or other exposed area.  
Thus, the scar would not result in assignment of a higher or 
evaluation under Diagnostic Code 7800, as the veteran does 
not have disfigurement of the head, face, or neck.  Nor would 
he be entitled to an increased or separate evaluation 
pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, and 7804, which provide for the assignment of a 10 
percent evaluation for scars that are deep and cause limited 
motion in an area exceeding six square inches, that cover an 
area of 144 square inches or greater even where superficial 
and without resulting limitation of motion, or that are 
superficial, unstable, or painful.

Otherwise, scars are rated on the limitation of motion of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  In 
this regard, the veteran's residuals of a gunshot wound of 
the right shoulder, with Muscle Group II involvement, to 
include the scar in the right side of the back and into the 
axilla, may be rated under Diagnostic Code 5201 for 
limitation of motion of the arm (shoulder).  Under this code, 
the maximum rating for limitation of motion of a major 
(dominant) arm is 40 percent.  As the scar in question is 
asymptomatic and there is no ankylosis or complete immobility 
of the right shoulder, the Board finds that the veteran is 
not entitled to a higher or separate evaluation under the 
diagnostic codes pertaining to scars and motion of the arm.  
Id; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Further, the Board has considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  The veteran 
has complained of pain, spasms and a burning sensation in the 
shoulder and back without a precipitating factor, achiness in 
cold weather, limitation of motion and stiffness and weakness 
of the right arm as a result of the shoulder injury.  
However, he denied acute exacerbations in recent years.  
Additionally, on examination in September 2005, the examiner 
indicated that there was no loss of motion on repeated 
testing due to painful motion, impaired endurance, weakness 
or incoordination.  In any event, where a veteran is in 
receipt of the maximum rating for limitation of motion of a 
joint, as in this case, the DeLuca provisions do not apply.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).  The veteran's 
current 40 percent evaluation is the maximum rating for loss 
of motion of the shoulder or arm.  Since there is no 
applicable diagnostic code that provides an evaluation in 
excess of 40 percent for limitation of motion of a dominant 
arm, 38 C.F.R. §§ 4.40 and 4.45 are not applicable.

The Board further observes that the rating criteria for 
evaluating residuals to healed wounds involving muscle groups 
already consider loss of power, weakness, lower threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  See 38 C.F.R. § 4.56.  There is no 
basis to grant separate ratings for muscle damage and loss of 
motion of the right shoulder.  Id.; 38 C.F.R. §§ 4.14, 4.73, 
Diagnostic Code 5302.   There is also medical evidence of an 
impingement syndrome but the preponderance of the evidence is 
against a separate compensable rating for a neurological 
disability.  It is pertinent to note that, generally, a 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating for the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a); see also 38 C.F.R. § 4.14. 

As the preponderance of the evidence is against the claim for 
a rating in excess of 40 percent for residuals of a gunshot 
wound of the right shoulder, the benefit of the doubt 
doctrine is not for application in the instant case.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

While there is no scheduler basis to grant a rating in excess 
of 40 percent, the question remains whether an extraschedular 
rating is warranted.  The Board has considered the provisions 
of 38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
residuals of a shell fragment wound of the right shoulder 
have caused marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
veteran's residuals of a shell fragment wound of the right 
shoulder.  Moreover, at the September 2005 VA examination the 
veteran reported that he had not had any hospitalizations or 
surgeries.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's residuals of a shell fragment wound under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Entitlement to a rating in excess of 40 percent for residuals 
of a gunshot wound of the right pleural cavity

Amendments to the respiratory disability regulations removed 
Diagnostic Code 6818 and added Code 6843, traumatic chest 
wall defect, pneumothorax, hernia, etc. 38 C.F.R. § 4.97 (in 
effect as of October 7, 1996).  Since the veteran filed his 
claim for an increased evaluation in August 2000, his 
disability must be considered under the current regulations.

Under Diagnostic Code 6845, chronic pleurisy or fibrosis is 
required to be rated under the General Rating Formula for 
Restrictive Lung Disease.  See 38 C.F.R. § 4.97.  This 
formula allows a total disability evaluation, based on PFT 
testing, if FEV-1 less than 40 percent of predicted value, 
or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 
40-percent predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  A 60 percent evaluation is authorized with FEV-1 of 
40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55- percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 30 percent evaluation is awarded 
with FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 
56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  
Finally, a 10 percent rating is given with FEV-1 of 71- to 
80-percent predicted, or; FEV- 1/FVC of 71 to 80 percent, or; 
DLCO (SB) 66- to 80-percent predicted.

The General Rating Formula for Restrictive Lung Disease 
contains the following notes:

Note (1):  A 100-percent rating shall be assigned for 
pleurisy with empyema, with or without pleurocutaneous 
fistula, until resolved.

Note (2):  Following episodes of total spontaneous 
pneumothorax, a rating of 100 percent shall be assigned as of 
the date of hospital admission and shall continue for three 
months from the first day of the month after hospital 
discharge.

Note (3):  Gunshot wounds of the pleural cavity with bullet 
or missile retained in lung, pain or discomfort on exertion, 
or with scattered rales or some limitation of excursion of 
diaphragm or of lower chest expansion shall be rated at least 
20-percent disabling.  Disabling injuries of shoulder girdle 
muscles (Groups I to IV) shall be separately rated and 
combined with ratings for respiratory involvement.  
Involvement of Muscle Group XXI (DC 5321), however, will not 
be separately rated.

In reviewing the relevant medical and X-ray evidence of 
record, the Board finds that the veteran's service connected 
residuals of a gunshot wound of the right pleural cavity are 
manifested by a history of empyema with status post-resection 
of 2/3 of the right lung, retained shell fragments, dyspnea 
secondary to loss of lung volume, and a pulmonary function 
test result of an FEV-1 predicted value of 55 percent.  The 
results from the September 2005 pulmonary function tests 
authorize a higher evaluation for the veteran's residuals of 
a gunshot wound of the right pleural cavity.  Specifically, 
under the criteria of Diagnostic Code 6845, a 55 percent FEV-
1value warrants a 60 percent disability rating.  The veteran 
has a current disability rating of 40 percent under 
Diagnostic Code 6818.  Therefore, a 60 percent is warranted.

The Board does not find, however, that an evaluation in 
excess of 60 percent is warranted.  Under Diagnostic Code 
6843, the next higher 100 percent rating requires that 
pulmonary function testing show that FEV-1 is less than 40 
percent predicted; FEV-1/FVC is less than 40 percent; or DLCO 
(SB) is less than 40 percent predicted; or maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); or there is cor pulmonale 
(right heart failure); or there is right ventricular 
hypertrophy; or there is pulmonary hypertension; (shown by 
echo or cardiac catheterization); or there are episodes of 
acute respiratory failure; or outpatient oxygen therapy is 
required.  The evidence does not show any of these in this 
case.  The medical evidence is also negative for current or 
active pleurisy with empyema.  

In addition to the pulmonary function test findings for FEV1 
noted above, the test result for FEV1/FVC was 78 percent, 
which does not meet the criteria warranting an increase.  
Moreover, the FEV1 results would also not meet the criteria 
for the next higher rating of 100 percent.  Based on the 
foregoing, the Board does not find that the disability has 
reached the level of severity which would merit a 100 percent 
rating under Diagnostic Code 6843.

The provisions of Diagnostic Code 6843 provide that disabling 
injuries of shoulder girdle muscles (Muscle Groups I to IV) 
shall be separately rated and combined with ratings for 
respiratory involvement.  In this case, the veteran is in 
receipt of a separate 40 percent rating for residuals of a 
gunshot wound of the right shoulder with Muscle Group II 
involvement.  

As the preponderance of the evidence is against this aspect 
of the veteran's claim, the benefit of the doubt doctrine is 
not for application and a rating in excess of 60 percent for 
residuals of a gunshot wound of the right pleural cavity is 
not warranted.  38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, 
supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) has been considered 
whether or not they were raised by the veteran as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (2005). The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  In this regard, the Board finds that there has 
been no showing by the veteran that his service-connected 
residuals of a gunshot wound of the right pleural cavity have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating for either disability on appeal 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell, 
supra; Shipwash, supra


ORDER

A rating in excess of 40 percent for residuals of a shell 
fragment wound of the right shoulder is denied.

A rating of 60 percent for residuals of residuals of a 
gunshot wound of the right pleural cavity is granted, subject 
to rules and regulations governing the payment of VA monetary 
benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


